Citation Nr: 0922669	
Decision Date: 06/16/09    Archive Date: 06/23/09

DOCKET NO.  04-41 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a cervical spine 
disability, claimed as a neck injury.

3.  Entitlement to service connection for residuals, status-
post bilateral inguinal hernia repair.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  The Veteran had active service 
from January 1949 to January 1950.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of August and December 2003 
by the Department of Veterans Affairs (VA) Nashville, 
Tennessee, Regional Office (RO).

The Veteran requested a Travel Board hearing in connection 
with the current claims.  The hearing was scheduled and 
subsequently held in November 2005.  The Veteran testified at 
that time and the hearing transcript is of record.

This claim was previously before the Board in October 2007.  
At that time, the Board denied entitlement to service 
connection for low back and cervical spine disabilities, as 
well as for residuals, status-post bilateral inguinal hernia 
repair.  The Veteran appealed those denials to the United 
States Court of Appeals for Veterans Claims (Court), which in 
a January 13, 2009 order, granted a joint motion for remand.  
   
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.




REMAND

The Veteran requested the opportunity to testify at a hearing 
held before a traveling Veterans Law Judge (VLJ) at a local 
VA office in a February 2009 statement to the Board.  
Accordingly, his case must be remanded.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

The Veteran should be scheduled for a 
hearing before a traveling Veterans Law 
Judge following the usual procedures under 
38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. 
§ 20.707 (2008).

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

